Case 3:21-cv-00949-K Document 1-2 Filed 04/27/21   Page 1 of 2 PageID 28




                         Exhibit
                           B
      Case 3:21-cv-00949-K Document 1-2 Filed 04/27/21                           Page 2 of 2 PageID 29

YOUNG B ASILE
                                                                       YOUNG BASILE
                                                                       HANLON & MACFARLANE, P.C.
                                                                       INTELLECTUAL PROPERTY | LITIGATION | TECHNOLOGY
THOMAS N. YOUNG
young@youngbasile.com
                                                                       3001 WEST BIG BEAVER ROAD, SUITE 624
DIRECT: 248-244-0101
                                                                       TROY, MICHIGAN 48084-3107

                                                                       T: (248) 244-0101
                                                                       F: (248) 649-3338

                                              March 31, 2021

Laguna Tools Inc.
744 Refuge Way
Suite 200
Grand Prairie, TX 75050
Attn: Stephen Stoppenbrink

Re:      Infringement of U.S. Patent No. 8,309,881
         Our Ref. No.: SNI-114

Gentlemen:
        We are patent counsel to SuperNova Inc. of Lansing Michigan and write to you on their
behalf regarding your company’s engraver product Model Number MLC122040-2.

        SuperNova Inc. is the owner of United States Patent No. 8,309,881 issued November 13,
2012 on a laser engraver having a height adjustment feature. Based on the information we have
gained from a review of your website portraying the Laguna Tools PL 12/20 Laser MLC122040-
2 Engraver, we believe that the sale and offer for sale of this product in the United States
infringes at least claims 1, 3, 4, 5, 7, 8, 15, 16, 17, 18, 19, 38 and 43 of the aforementioned
patent. We enclose a copy of the patent for your convenience.

       With this notice we demand that sales and offers for sale of this product immediately
cease and that our client be provided with an accounting for all sales made and/or pending
including the names of the buyers and the revenues received by your company from such sales.

        We ask for your response to this notice and confirmation that appropriate action will be
taken in no more than 30 days.

                                         Very truly yours,


                                         Thomas N. Young
                                         Registered Patent Attorney

Enclosure
cc: Catherine Helshoj        Tong Lee, President
    2072 Alton Parkway       SuperNova, Inc.
    Irvine, CA 92606         1709 Thompson St # 311
                              Lansing, MI 48906



{YB:01153905.DOC }      TROY, MI • ANN ARBOR, MI • PALO ALTO, CA • CHICAGO, IL
